Case 1:05-cr-01115-WHP Document 251-3 Filed 05/12/21 Page 1 of 2




        EXHIBIT C
    PAYMENT HISTORY
      NO. 05-CR-1115
        "WARE II"
                                       Case 1:05-cr-01115-WHP Document 251-3 Filed 05/12/21 Page 2 of 2

Collection                   Collection                 Last                First                 CDCS               Court
Office
           USAO              District
                                        NYS             Name
                                                              Ware          Name
                                                                                  Ulysses ThomasNumber 2009A31423    Number
                                                                                                                               05 CR 1115-01
Collect Type 0R     Priority Code 03       Scheduled Payment Amount               Scheduled Payment Date            Current Liability $34,957.86
Finance Code Received Date Received From                Posting Date Payment Amount
PMNT          04/20/2009     Ware, Ulysses              04/30/2009           $50.00
PMNT          02/12/2010     WARE, ULYSSES              03/03/2010           $25.00
PMNT          03/09/2010     WARE, ULYSSES T.           04/19/2010           $25.00
PMNT          04/09/2010     WARE, ULYSEES T.           05/11/2010           $25.00
PMNT          05/11/2010     WARE, ULYSSES              06/14/2010           $25.00
PMNT          06/08/2010     WARE, ULYSSES T.           08/02/2010           $25.00
PMNT          07/12/2010     WARE, ULYSSES              08/18/2010           $25.00
PMNT          08/10/2010     WARE, ULYSSES T.           09/10/2010           $25.00
PMNT          09/13/2010     WARE, ULYSSES T.           10/27/2010           $25.00
PMNT          10/13/2010     WARE, ULYSSES              11/02/2010           $25.00
PMNT          12/10/2010     WARE, ULYSSES              01/12/2011           $25.00
PMNT          11/22/2011     ULYSSES WARE               11/29/2011            $9.00
PMNT          07/12/2012     ULYSSES WARE               08/09/2012          $100.00
PMNT          08/13/2012     ULYSSES WARE               09/17/2012          $100.00
PMNT          09/11/2012     ULYSSES WARE               10/24/2012          $100.00
PMNT          10/10/2012     ULYSSES WARE               11/16/2012          $100.00
PMNT          11/13/2012     ULYSSES WARE               12/20/2012          $100.00
PMNT          03/11/2014     ULYSSES WARE               04/22/2014           $25.00
PMNT          09/11/2015     ULYSSES WARE               10/13/2015           $25.00
PMNT          03/08/2016     ULYSSES WARE               04/14/2016           $25.00
PMNT          06/12/2018     ULYSSES THOMAS WARE 07/14/2018                  $25.00
PMNT          09/11/2018     ULYSSES THOMAS WARE 10/10/2018                  $25.00
PMNT          12/11/2018     ULYSSES THOMAS WARE 01/08/2019                  $25.00
Grand Total                                                                 $959.00




                                                                          Sensitive But Unclassified
                                                                                  Page 1 of 1
